DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/247,434 filed on 14 January, 2019 has a total of 14 claims; there are 4 independent claims and 10 dependent claims, which are presented for examination by the examiner.

                                                    Drawings
The applicant’s drawings submitted on 01/14/2019 is acceptable for examination purposes.

                                              Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2019 has been considered by the examiner.

                                                  Allowable Subject Matter
Claims 1-14 have been allowed over the prior art of records.

                                                  EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given over the telephone of Attorney Brian Hickman (35,894) on 22 March, 2021.

The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

Please amend claims 1, 6, 8, 9, 13 and 14 as follows:

Claim 1: (Currently Amended) A method comprising: receiving, at a database server, a request to register a SQL assertion, wherein the SQL assertion is a MULTI-SET-UQ assertion; after the SQL assertion is registered, the database server detecting that an uncommitted transaction performed an assertion-triggering DML (Data Manipulation Language) operation on a table referenced in the SQL assertion; prior to committing the uncommitted transaction, performing the steps of: determining that the table belongs to a single join-group of a UQ-JoinGraph of the SQL assertion; obtaining a plurality of locks, the plurality of locks comprising: a share lock on a first memory object that corresponds to the entire SQL assertion; an exclusive lock on a second memory object that corresponds to a combination of: the SQL assertion; the single join group; and a quantified value within the single join group; a share-exclusive lock on a third memory object that corresponds to a combination of: the SQL assertion; and the table; after 

Claim 6: (Currently Amended) A method comprising: receiving, at a database server, a request to register a SQL assertion, wherein the SQL assertion is a MULTI-SET-UQ assertion; after the SQL assertion is registered, the database server detecting that an uncommitted transaction performed an assertion-triggering DML (Data Manipulation Language) operation on a table referenced in the SQL assertion; prior to committing the uncommitted transaction, performing the steps of: determining that the table belongs to a plurality of join-groups of a UQ-JoinGraph of the SQL assertion;  -35-obtaining a plurality of locks, the plurality of locks comprising: a share lock on a first memory object that corresponds to the entire SQL assertion; for each join-group of the plurality of j oin-groups, an exclusive lock on a respective memory object that corresponds to a combination of: the SQL assertion; the join group; and a quantified value within the join group; a share-exclusive lock on a third memory object that corresponds to a combination of: the SQL assertion; and the table; after obtaining the plurality of locks, determining whether the assertion-triggering DML operation violated the SQL assertion; if the assertion-triggering DML operation violated the SQL assertion, then preventing the uncommitted transaction from committing; wherein the method is performed by one or more computing devices.

Claim 8: (Currently Amended) One or more non-transitory computer-readable media storing instructions which, when executed by one or more computing devices, cause: receiving, at a database server, a request to register a SQL assertion, wherein the SQL assertion is a MULTI-SET-UQ assertion;  -36-after the SQL assertion is registered, the database server detecting that an uncommitted transaction performed an assertion-triggering DML (Data Manipulation Language) operation on a table referenced in the SQL assertion; prior to committing the uncommitted transaction, performing the steps of: determining that the table belongs to a single join-group of a UQ-JoinGraph of the SQL assertion; obtaining a plurality of locks, the plurality of locks comprising: a share lock on a first memory object that corresponds to the entire SQL assertion; an exclusive lock on a second memory object that corresponds to a combination of: the SQL assertion; the single join group; and a quantified value within the single join group; a share-exclusive lock on a third memory object that corresponds to a combination of: the SQL assertion; and the table; after obtaining the plurality of locks, determining whether the assertion-triggering DML operation violated the SQL assertion; and if the assertion-triggering DML operation violated the SQL assertion, then preventing the uncommitted transaction from committing.  

Claim 9: (Currently Amended) The one or more non-transitory computer-readable media of Claim 8 wherein: the UQ-JoinGraph of the SQL assertion includes a first vertex that corresponds to the table; the UQ-JoinGraph of the SQL assertion includes a second vertex that corresponds to a second table; the second vertex is not reachable from the first vertex; the plurality of locks further comprises a share lock on a [[forth]] fourth memory object that corresponds to a combination of: the SQL assertion; and the second table.

Claim 13: (Currently Amended) One or more non-transitory computer-readable media storing instructions which, when executed by one or more computing devices, cause: receiving, at a database server, a request to register a SQL assertion, wherein the SQL assertion is a MULTI-SET-UQ assertion; after the SQL assertion is registered, the database server detecting that an uncommitted transaction performed an assertion-triggering DML (Data Manipulation Language) operation on a table referenced in the SQL assertion; prior to committing the uncommitted transaction, performing the steps of: determining that the table belongs to a plurality of join-groups of a UQ-JoinGraph of the SQL assertion; obtaining a plurality of locks, the plurality of locks comprising: a share lock on a first memory object that corresponds to the entire SQL assertion;  -38-for each j oin-group of the plurality of j oin-groups, an exclusive lock on a respective memory object that corresponds to a combination of: the SQL assertion; the join group; and a quantified value within the join group; a share-exclusive lock on a third memory object that corresponds to a combination of: the SQL assertion; and the table; after obtaining the plurality of locks, determining whether the assertion-triggering DML operation violated the SQL assertion; and if the assertion-triggering DML operation violated the SQL assertion, then preventing the uncommitted transaction from committing.

Claim 14: (Currently Amended) The one or more non-transitory computer-readable media of Claim 13 wherein: the UQ-JoinGraph of the SQL assertion includes a first vertex that corresponds to the table; the UQ-JoinGraph of the SQL assertion includes a second vertex that corresponds to a second table; the second vertex is not reachable from the first vertex; the plurality of locks further comprises a share lock on a [[forth]] fourth memory object that corresponds to a combination of: the SQL assertion; and the second table.

                                                 Reasons for Allowance
6.	The following is an Examiner’s statement of reason for allowance:

Prior art reference Gang Luo et al. (US 7155434 B1) discloses the system has a controller providing multiple types of locks to maintain data consistency in base relations and views such as join view (JV) and aggregate join view. The types of locks have a shared lock (S) and an exclusive lock (X) for the relations and a name lock for the views. The controller places the name lock on the view in response to an update of the view and allows placement of another name lock, when the former lock is active, and if the latter lock also updates the same relation.
Prior art reference Friedrich Keller et al. (US 2019/0065573 A1) discloses the system has a computer processor that generates a replication table from an original table. The replication table is provided with content that is identical to the replication table, and the original table divides the content into a first multiple of partitions. The dividing of the content into the first partitions allows a database query of a first type is 
Prior art reference Moritz Y. Becker et al. (US 2011/0296533 A1) discloses the system has a security policy engine component that employs a logic based security language to process an authorization query. The engine component initiates the build of proof with goals and sub-goals to be resolved to process query. An assertion provider component has several providers that process fact to generate and return an assertion to the security policy engine component to resolve a sub-goal of the proof.

Prior art reference SQL Assertions / Declarative multi-row constraints by Toon_Koppelaars-Oracle, May 2016 discloses SQL assertions can be used to implement what’s commonly called cross-row constraints, or multi-table check constraints. In short a SQL assertion is a CHECK constraint at the database level that is allowed to contain queries. Any arbitrary (static) constraint can be specified as a SQL assertion. With support for SQL assertions, there would be no longer a need to build the notoriously complex and error-prone database triggers for cross-row constraints. Once a SQL assertion has been declared to the RDBMS, it is the task of the RDBMS to 

IDS filed reference Lex de Haan et al., "Applied Mathematics for Database Professionals (Expert's Voice)", Apress dated June 19, 2007, 60 pages. discloses implementing a database design in Oracle’s SQL DBMS with the SQL language in order to implement data integrity constraints. Use an SQL DBMS to construct data integrity constraints deal with implementing table structures, attribute constraints, and tuple constraints. Oracle’s SQL DBMS allows you to specify certain constraints declaratively either as part of the create command, or separately (after the table has already been created) through the alter table add constraint command.

After further consideration of the prior art of records and the IDS references, it appears that the prior art of records and the IDS references fail to explicitly disclose “receiving, at a database server, a request to register a SQL assertion, wherein the SQL assertion is a MULTI-SET-UQ assertion; after the SQL assertion is registered, the database server detecting that an uncommitted transaction performed an assertion-triggering DML (Data Manipulation Language) operation on a table referenced in the SQL assertion; prior to committing the uncommitted transaction, performing the steps of: determining that the table belongs to a single join-group of a UQ-JoinGraph of the SQL assertion” as recited in independent claim 1. The preceding limitations, when combined with the rest of the claim limitations recited in claim 8, result in a combination of elements that is both novel and unobvious over the prior art of record. Further the A method comprising: receiving, at a database server, a request to register a SQL assertion, wherein the SQL assertion is a MULTI-SET-UQ assertion; after the SQL assertion is registered, the database server detecting that an uncommitted transaction performed an assertion-triggering DML (Data Manipulation Language) operation on a table referenced in the SQL assertion; prior to committing the uncommitted transaction, performing the steps of: determining that the table belongs to a plurality of join-groups of a UQ-JoinGraph of the SQL assertion” as recited in independent claim 6.  The preceding limitations, when combined with the rest of the claim limitations recited in claim 13, result in a combination of elements that is both novel and unobvious over the prior art of record.	
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        03/19/2021

/MATTHEW ELL/Primary Examiner, Art Unit 2145